Electronically Filed
                                                         Supreme Court
                                                         SCWC-17-0000662
                                                         01-MAY-2018
                                                         08:00 AM




                           SCWC-17-0000662

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                            CHARLES HUANG,
                    Respondent/Plaintiff-Appellee,

                                 vs.

        DAVID DOUGLAS KROMER, TRUSTEE; and MPI LTD TRUST,
                Respondents/Defendants-Appellees,

                                 and

                        ANTHONY P. LOCRICCHIO,
                   Petitioner/Non-Party-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-17-0000662; CIV. NO. 1RC16-1-1982)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          The application for writ of certiorari, filed on March

29, 2018, is hereby rejected.

          DATED:    Honolulu, Hawai#i, May 1, 2018.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson